951 F.2d 365
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.WASHINGTON PUBLIC POWER SUPPLY SYSTEM, a Washingtonmunicipal corporation Plaintiff-Appellant,v.PITTSBURGH-DES MOINES CORP., a Pennsylvania corporation;the American Insurance Company, a New Jerseycorporation Defendants-Appellees.
No. 91-35851.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 8, 1991.Decided Dec. 23, 1991.

Before POOLE, REINHARDT and FERNANDEZ, Circuit Judges.

ORDER

1
The district court's order denying Appellant's motion to depose Robert E. Baker is REVERSED.   All costs for deposing Mr. Baker are to be paid by the Appellant.